IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

TROY COX,
Plaintiff Case No. 3:17-cv-00395
v. JUDGE WALTER H. RICE
UNIVERSITY OF DAYTON,
Defendant.

 

DECISION AND ENTRY OVERRULING DEFENDANT'S MOTION TO
DISMISS FOR FAILURE TO PROSECUTE PURSUANT TO FED. R.
CIV. P. 41(b) AND FOR SANCTIONS PURSUANT TO FED. R. CIV. P.
37(d) (DOC. #41); SUSTAINING DEFENDANT’S MOTION TO
CONTINUE TRIAL DATE (DOC. #45); PLAINTIFF ORDERED TO
RESPOND TO DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT (DOC. #42), IN ACCORDANCE WITH FED. R. CIV. P. 56,
WITH OR WITHOUT COUNSEL, WITHIN THIRTY DAYS OF THIS
DECISION AND ENTRY; FAILURE OF PLAINTIFF TO RESPOND TO
DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (DOC. #42)
MAY RESULT IN THE COURT ENTERING JUDGMENT IN FAVOR OF
DEFENDANT AND PLAINTIFF'S CASE BEING DISMISSED

 

Defendant, the University of Dayton (the “University”), has three motions
before this Court: (1) a Motion to Dismiss for Failure to Prosecute Pursuant to Fed.
R. Civ. P. 41(b) and for Sanctions Pursuant to Fed. R. Civ. P. 37(d) (“Motion to

Dismiss”), Doc. #41, filed July 24, 2019; (2) a Motion for Summary Judgment, Doc.
#42, filed August 2, 2019; and (3) a Motion to Continue the Trial, Doc. #45, filed
October 3, 2019. No responsive pleadings have been filed.’

For the reasons set forth below, the Court rules as follows: (1) Defendant's
Motion to Dismiss, Doc. #41, is overruled; (2) Defendant’s Motion to Continue the
Trial, Doc. #45, is sustained; and (3) with respect to Defendant's Motion for
Summary Judgment, Doc. # 42, Plaintiff is ordered to respond, in accordance with
Fed. R. Civ. P. 56, with or without an attorney, within thirty days of this Decision
and Entry. The failure of Plaintiff to respond to Defendant's Motion for Summary
Judgment may result in the Court entering judgment in favor of Defendant and

against Plaintiff and the case being dismissed on the merits.

I. Procedural Background

The First Amended Complaint (“Amended Complaint”) alleges violations
under the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Rehabilitation Act”), the
Americans with Disabilities Act, 28 U.S.C. §§ 1331 and 1334 (“ADA”) and the Ohio
Civil Rights Act, Ohio Rev. Code Section 4112.02 et seq. Doc. #31. According to the
allegations in the Amended Complaint, in the fall of 2016, Cox, a U.S. Navy
veteran who served in the Gulf War and was honorably discharged in 2013,

enrolled at the University of Dayton School of Law (“UDSL” or “School of Law”).

 

' Although different attorneys have represented Plaintiff at different times in this
litigation, as of the date of the filing of these motions, Plaintiff was not
represented by counsel.
Doc. #31, PAGEID#85-86. Plaintiff alleges that upon his acceptance at UDSL, he
“verbally requested an accommodation to assist with his home study, classwork
and testing” and “attempted to explain his medical conditions and resulting
limitations.” /d., PAGEID#86. In September 2016, the Amended Complaint alleges
that Cox gave the University accommodations that were issued in 2015 from
Eastern Kentucky University for the same physical conditions and limitations. Cox
also allegedly provided documentation issued in 2013 by the Department of
Veterans Affairs to the University. /a., PAGEID# 89. Plaintiff alleges, however, that
he did not receive the requested accommodations from the University until
February 2, 2017. /a., PAGEID#93. As a result of this delay in providing
accommodations to him, the Amended Complaint alieges that Plaintiff was
academically dismissed from UDSL on or about May 27, 2017. /d., PAGEID##94-
95.

Following a motion to stay and unsuccessful attempts at informal
resolution, the University initiated steps to depose Plaintiff and contacted his
attorney in order to find a mutually agreeable date. Doc. #41, PAGEID#138. On
June 13, 2019, counsel for the parties agreed upon the date of July 10, 2019, for
Plaintiff's deposition. /a. A Notice of Deposition for the July 10, 2019, deposition
was served on counsel for Plaintiff along with a request to provide responses to
previously served interrogatories and a document request. /d. On July 8, 2019, a
reminder was sent to Plaintiff's counsel that discovery responses were needed in

advance of Cox’s deposition. On July 9, counsel for the University was notified

3
that Plaintiff's counsel intended to filed a motion to withdraw from further
representation of Cox. /d., PAGEID##138-39. The motion to withdraw stated that
there were “serious communication issues” that had caused “a breakdown in the
attorney-client relationship.” /a., PAGEID#129. Although Plaintiff was apparently
told of the deposition, he advised his counsel that he would not be appearing for
his July 10, 2019, deposition. /a., PAGEID#139. This information was
communicated to counsel for the University. /a. On July 10, 2019, counsel for the
University appeared for the noticed deposition of Plaintiff and “created a record
establishing the Plaintiff's failure to appear for his properly noticed deposition.”
/d., PAGEID#145-153. On July 18, 2019, an order was filed sustaining the motion
to withdraw and on July 24, 2019, the Court filed an Amended Preliminary Pretrial
Order setting August 2, 2019, as the date for the filing of motions for summary
judgment and confirming the previously scheduled date of December 2, 2019, for
trial. Docs. ##39 and 40.

Following Plaintiff's failure to attend his July 10, 2019, deposition, the
University filed their Motion to Dismiss, Doc. #41. As required by the Amended
Preliminary Pretrial Order, the University filed their Motion for Summary

Judgment, Doc. #42, on August 2, 2019.
It. Legal Analysis

A. Motion to Dismiss

The University has filed a motion with the Court seeking dismissal of the
Amended Complaint with prejudice and requesting monetary sanctions pursuant
to Fed. R. Civ. P. 37(d)(3). In their motion, the University cites to six instances
where Plaintiff has “missed deadlines and caused undue delay.” Doc. #41,
PAGEID##139-140. The University also argues that Plaintiff failed to attend a
properly noticed deposition that was agreed upon by Plaintiff's former counsel,
resulting in “significant fees and expenses, including attorney's fees and court
reporter fees.” /a., PAGEID#141.

Because a Court's dismissal of a case for failure to prosecute “is a harsh
sanction,” it is only ordered “in extreme situations showing a clear record of
contumacious conduct by the plaintiff.” Stough v. Mayville Cmty. Schs., 138 F.3d
612, 614-15 (6th Cir.1998) (quoting Carter v. City of Memphis, 636 F.2d 159, 161
(6th Cir.1980)). When considering dismissal under Rule 41(b), the Court considers
the following four factors: (1) whether the party's failure is due to willfulness, bad
faith or fault; (2) whether the adversary was prejudiced by the dismissed party's
conduct; (3) whether the dismissed party was warned that failure to cooperate
could lead to dismissal; and (4) whether less drastic sanctions were imposed or
considered before dismissal was ordered. The factors are applied “more
stringently in cases where the plaintiff's attorney's conduct is responsible for the

dismissal.” Harmon v. CSX Transp., Inc. 110 F.3d 364, 367 (6th Cir.1997).
In support of the first factor, the Court does not find that Plaintiff's actions
were “motivated by bad faith, willfulness, or fault” and that he displayed “an
intent to thwart judicial proceedings or a reckless disregard for the effect of [his]
conduct on those proceedings.’” Wu v. 7.W. Wang, Inc., 420 F.3d 641 (6th Cir.
2005) (citing Mu/bah v. Detroit Bd. of Educ., 261 F.3d 586, 591 (6th Cir. 2001).
Although deadlines were missed by Plaintiff and at times he either filed no
pleading or belatedly moved for an extension of time to do so, these instances
occurred when he was not represented by counsel. During the time period when
Plaintiff was represented by counsel, a Joint Motion to Stay Proceedings, the
Amended Complaint and a response to Defendant's Motion to Dismiss for Failure
to State a Claim, Docs. ##9, 31 and 32, were filed. On February 19, 2019, a
mediation conference was held with settlement negotiations eventually
concluding on May 21, 2019. Doc. #37. With respect to Plaintiff's failure to attend
his July 10, 2019, deposition, counsel filed his Motion to Withdraw on July 9,
2019, stating difficulty in communicating with Plaintiff but noting that “there may
be mitigating reasons” for Plaintiff's “difficulty in maintaining communication.”
Doc. #38-1, PAGEID#131. While Plaintiff should not have missed deadlines and
should also have appeared at his noticed deposition, his failure to do so, under
these circumstances, does not rise to the level where the “harsh sanction of
dismissal” is warranted.

With respect to the second factor, the University asserts that it has been

prejudiced by Plaintiff's conduct. The University claims that this occurred due to
their repeated requests for discovery responses as well as Plaintiff's failure to
attend his July 10, 2019, deposition. Although it appears that the University was
aware that Cox would not be attending his deposition, there is no dispute that
there was “waste[d] time, money, and effort in pursuit of cooperation which [the
plaintiff] was legally obligated to provide.” Harmon v. CSX Transp., Inc., 110 F.3d
364, 367 (6th Cir.1997). The University has satisfied the second factor.

The third factor, “[p]rior notice, or the lack thereof, is ... a key
consideration” in determining whether a district court abused its discretion in
dismissing a case for failure to prosecute. Stough, 138 F.3d at 615. The Sixth
Circuit “has repeatedly reversed district courts for dismissing cases” when the
“derelict parties” were not put “on notice that further noncompliance would result
in dismissal.” Wu, 420 F.3d at 644 (internal quotation marks omitted). Although
the University correctly argues that the Court warned Plaintiff that he must
respond to the Motion to Dismiss by August 26, 2019, there is no indication in the
record that Plaintiff was warned that he must attend his deposition on July 10 and
respond to Defendant's discovery requests or his case would be dismissed.
Defendant concedes as much by stating that “/P/resumably Plaintiff's former
counsel also warned him of the ramifications of his last-minute decision not to
appear for his noticed deposition or to respond to the University’s discovery
requests.” /a| (emphasis added). The University has not met the third factor.

Finally, as far as imposing a lesser sanction, the University’s motion argues

for a dismissal with prejudice and argues that Plaintiff has “been provided
opportunity after opportunity to engage and prosecute his case, yet his consistent
failure to act continues.” Doc. #41, PAGEID#143. A dismissal of an action,
whether with or without prejudice, is only justified “in extreme situations showing
a clear record of contumacious conduct by the plaintiff.” Stough, 138 F.3d at 614-
15. Based upon the record in this case, the Court does not find that dismissal is
justified.
Given that the University has met only one of the four factors, the Motion to
Dismiss, Doc. #41, is denied.
B. Motion for Summary Judgment
As required by this Court’s Amended Preliminary Pretrial Order, Defendant
filed their Motion for Summary Judgment on August 2, 2019. Doc. #42.
Accordingly, Plaintiff is ordered to respond to Defendant's Motion for Summary
Judgment, in accordance with Rule 56 of the Fed. R. Civ. P., with or without an
attorney, within thirty days of this Decision and Entry. Failure on the part of
Plaintiff to file any response to the Motion for Summary Judgment, Doc. #42,
may result in judgment being entered in favor of Defendant and against Plaintiff
and Plaintiff's case being dismissed.
C. Motion to Continue Trial
In their Motion to Continue Trial, Doc. #45, the University requests that the
December 2, 2019, trial date be continued “in light of the two unopposed pending
dispositive motions.” Doc. # 45, PAGEID#247. Although the Court has overruled

the Motion to Dismiss, Doc. #41, Plaintiff has been ordered to respond within
thirty days to the Motion for Summary Judgment. Accordingly, in order to avoid
any unnecessary expense of trial preparation, and because Plaintiff has been
ordered to file a response to the remaining dispositive motion, Doc. # 42, within

thirty days, the University’s motion to continue is sustained.

lll. Conclusion

For the reasons set forth above, Defendant’s Motion to Dismiss, Doc. #41, is
OVERRULED. Defendant's Motion to Continue Trial, Doc. #45, is SUSTAINED.
Plaintiff is ORDERED to respond, to Defendant's Motion for Summary Judgment,
Doc. #42, in accordance with Rule 56 of the Fed. R. Civ. P., with or without an
attorney, within thirty days of this Decision and Entry. Plaintiff's failure to respond
to Defendant's Motion for Summary Judgment Doc. #42, may result in the Court
entering judgment in favor of Defendant and against Plaintiff and the case being

dismissed with prejudice.

Date: November 5, 2019 Jw (I
WALTER H. RICE

UNITED STATES DISTRICT JUDGE
